Case 4:19-cr-10017-KMM Document 13 Entered on FLSD Docket 11/21/2019 Page 1 of 3


                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 19-10017-CR-MOORE/BECERRA

  UNITED STATES OF AMERICA,

                Plaintiff,
  v.

  DONALD HOWARD CONKRIGHT,

            Defendant.
  _______________________________________________/

                     DEFENDANT=S INVOCATION OF
                   RIGHTS TO SILENCE AND COUNSEL

        The defendant named above does hereby invoke his rights to

  remain silent and to counsel with respect to any and all questioning or

  interrogation, regardless of the subject matter, including, but not

  limited to:    matters that may bear on or relate to arrest, searches and

  seizures, bail, pretrial release or detention, evidence at trial, guilt or

  innocence, forfeitures; or that may be relevant to sentencing, enhanced

  punishments, factors applicable under the U.S. Sentencing Guidelines,

  restitution, immigration status or consequences resulting from arrest or

  conviction; appeals or other post-trial proceedings.
Case 4:19-cr-10017-KMM Document 13 Entered on FLSD Docket 11/21/2019 Page 2 of 3




        The Defendant requests that the United States Attorney ensure

  that this invocation of rights is honored, by forwarding a copy of it to all

  law enforcement agents, government officials, or employees associated

  with the investigation of any matters relating to the defendant. Any

  contact with the Defendant must be made through the defendant=s

  lawyer, undersigned counsel.


                               MICHAEL CARUSO
                               FEDERAL PUBLIC DEFENDER

                         BY: s/Stewart G. Abrams
                              Stewart G. Abrams
                              Assistant Federal Public Defender
                              Fla. Bar No. 0371076
                              150 West Flagler Street, Suite 1500
                              Miami, Florida 33130-1555
                              Telephone No. (305) 536-6900
                              E-Mail: stewart_abrams@fd.org




                                       2
Case 4:19-cr-10017-KMM Document 13 Entered on FLSD Docket 11/21/2019 Page 3 of 3




                       CERTIFICATE OF SERVICE

        I hereby certify that on November 21, 2019, undersigned

  electronically filed the foregoing document with the Clerk of the Court

  using CM/ECF.      I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties in the manner

  specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those

  counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.

                                           BY: s/Stewart G. Abrams
                                                Stewart G. Abrams




                                       3
